President Miguel de la Madrid had intended to bring to this body Mexico's message on the occasion of the fortieth anniversary of the United Nations. Last week's tragic events have prompted hist to remain in Mexico. The President felt that in this hour of grief his place was at the side of the Mexican people. The President has therefore instructed roe to submit to the Assembly some of the theses and proposals which he would have set forth. He has asked me also to express the deep and lasting gratitude of the people and Government of Mexico for the countless expressions of solidarity and concrete support which we have received from so many friendly countries. In particular, he has asked me to reiterate his gratitude to the Heads of State or Government as well as those other distinguished figures and international officials who have traveled to our capital for that purpose, and to express his thanks to the heads of delegation that have so generously referred to this question from this rostrum. Finally, I have been asked to thank on his behalf all Member States for the decision adopted yesterday by the General Assembly. Mexico is in mourning, but finds comfort in its grief in the fraternal embrace of the international community.
Mr. President, allow me, on behalf of the Government and people of Mexico, to express to you my sincere congratulations on your election to the post you now hold. That election confirms Spain's importance in international relations and is, at the same time, a well-deserved recognition of the work of Ambassador Jaime de Pinies. Permit me to offer my best wishes that the work of this Assembly, under your wise leadership, will culminate in the success we all hope for.
I should also like to note publicly our satisfaction with the effective way in which Ambassador Paul Lusaka accomplished the task of presiding over the work of the last session of the General Assembly.
Mr. Secretary-General, the United Nations has conferred upon you the responsibility of guiding this organization at a moment that is crucial for the community of nations. The report you have presented to the General Assembly gives proof of your tenacious determination to bring about the complete fulfillment of its objectives. Mexico fully appreciates your efforts to solve the problems that today affect international concord. My country resolutely supports your tireless work on behalf of peace and development.
Four decades ago, when 51 nations adopted the United Nations Charter, the world was just emerging from the cruelest devastation mankind had ever faced. The experience of the Second World War had shown the need to create structures for co-operation that world prevent the scourge of war and its aftermath of suffering.
In 1945 the world community resolved to establish guiding principles for the conduct of States, to promote respect for the fundamental rights of individuals and peoples, and to expand multilateral co-operation. The United Nations mechanism which thus emerged was one of the greatest political achievements in history.
To a great extent, today's world is a product of our organization. It was thanks to the support of the United Nations that many of the countries represented here today achieved their sovereignty. The Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted in 1960, was a political event of decisive importance. Without it self-determination would have exacted a heavier price in blood and worsened existing world tensions.
We owe it to the United Nations that development is today an essential concern of the community of nations. The system provides the most appropriate mechanism for channeling economic and technical co-operation to the benefit of the less-favored countries. The Organization's work of furthering the evolution of the international juridical order is a similar soiree of unanimous recognition. Its contribution to the cause of universal respect for human rights is particularly outstanding.
Nor should we forget the work of the Organization in resolving political conflicts and armed confrontations. It has frequently been a useful instrument in defusing hostilities that would have led to more serious clashes. In the global confrontation, the United Nations has also been a factor in promoting detente and dialog; its perseverance has prevented universal destruction.
The United Nations has broadened areas of understanding and has provided a normative order that does away with the law of the jungle and protects weak countries. Without its presence, the tensions and inequalities facing us would have been greater.
This is an appropriate occasion to recognize that in its 40 years of existence our Organization has succeeded in shaping institutions and promoting programs benefiting children, young people and women; it has sought to improve health, labor conditions, dietary levels, education and culture, to the benefit of mankind. This Organization's work in the field of population problems is also outstanding.
Mexico repeats its firm commitment to the principles and purposes of the United Nations, which coincide with the historical doctrine of my country's foreign policy. In our opinion, this is by far the best forum for joining the political wills of States to foster the values that are a distinctive characteristic of civilization.
In 1945, at the Chapultepee Conference, the nations of Latin America co-ordinated their points of view on the Dumbarton Oaks proposals. We then suggested measures to strengthen the General Assembly and to expand its authority in matters of security and peace. We maintained that the United Nations should reflect the ideals of universality, equality before the law, democracy and respect for the law. We also expressed Latin America's concern about the need for our Organization to be given the instruments to permit it to carry out its activities effectively.
Unfortunately, the Latin American ideals were to be faced with the reality of an unequal distribution of power. The Powers that had been victorious in the Second World War sought primarily to safeguard their own interests rather than to attend to the needs of the developing countries. Bipolar attitudes have marked the life of the Organization ever since.
In addition, the political map of the world has been radically transformed. Today 159 States hold seats in this forum. The development of the majority of countries still urgently requires action, various regions are suffering grave economic and political crises and even warlike confrontations, and the United Nations is not always able to provide satisfactory solutions.
Thus we should not be surprised that there is discouragement when obstacles are placed in the path of measures needed to maintain peace and security. The difficulties involved in establishing a new ordering of economic and political relations between States give rise, equally, to despair and skepticism.
We must also recognize that accusations and confrontation have often prevailed over negotiation and pragmatic means of obtaining results. It must be admitted that this tendency weakens the United Nations and feeds mistrust and frustration.
These reflections should not lead us to underestimate the value of multilateral forums. That is certainly not my intention. The fortieth anniversary of the United Nations offers an exceptional opportunity to draw up a balance sheet of achievements and limitations, to examine the system and correct its shortcomings. I am sure that the community of nations expects such an effort at renewal to be made for the purpose of improving international relations.
We must assume our respective responsibilities for ensuring the full effectiveness of this Organization. We are well aware that it will not be easy to obtain a meeting of minds, but we are convinced that that is the only way for the purposes of the United Nations to be fully realized.
We all have an obligation to give way on less important matters in order to reach agreement on what is basic. A constructive approach and a search for practical solutions are urgently needed. It is imperative, too, that the great Powers ponder more carefully their use of the right of veto, as well as showing a real willingness to enter into dialog to reduce global tensions and demonstrate a greater understanding of the problems of developing nations.
It is inadmissible that any State should endeavor to shape the international system to its own ends, or try, either openly or surreptitiously, to impose or induce the adoption of its own political system by other countries. The confrontation between East and West encourages political submission and imposes alignments that stand in the way of peace and world democracy. Frequently, outside interference prevents the peaceful solution of regional conflicts and promotes confrontation between brother nations. The unproductive stockpiling of arms resulting from the desire to dominate forecloses valid development options.
Those who seek hegemony have used the mirage of privileged relations to undermine the solidarity of others. Thus our genuine independence is jeopardized and circumscribed. As the twentieth century draws to a close, it is not possible to accept supposed rights of supremacy or spheres of influence that undermine sovereignty and limit self-determination.
The effectiveness of the United Nations depends on the will of its members. Lasting peace can be achieved only if efforts to dominate are renounced and if we recognize that coexiste  in a plural world is based on respect for law and on satisfying the needs of the peoples. Security demands that we solve controversies through political and diplomatic actions, and, therefore, that we abstain from the use of force. Equitable development is predicated on solidarity and the giving up of privileges. As I make these observations, I think of Benito Suarez, Mexico's great statesman, who said:
"Among individuals, as among nations, respect for the rights of others is peace".
Unequal opportunities and confrontations generate an explosive situation that threatens the fragile stability of international society. The united Nations is our sole recourse to keep us from relapsing into savagery and to permit us to live according to reason and political wisdom. I am convinced that only in this universal forum can we offer a common hope of survival and well-being to present and future generations.
On this solemn occasion my words are meant to call upon the sense of responsibility of all Governments. The history of civilization teaches us that the future cannot be made subject to the demands of immediate power. We must remember that a world conflagration would make a new Renaissance impossible. For that reason, the purposes and principles of the Charter are more relevant today than ever before.
The shortcomings of the Organization can be overcome with a creative spirit and vision, of the future. The options are clear: either we strengthen our institutions or we face the risk of international anarchy.
In the years following the Second World War the international community, mindful of the lessons of history, and exercising political will, decided to prevent a recurrence of the economic events of the 1930s, which were, to a large extent, the principal causes of the most destructive war the world has ever known. The 1930s were marked by a severe recession, uncertainty, monetary and trade instability, disarray in the financial markets and lack of economic co-operation. Each country tried to solve its problems alone and to export them to other countries, upon the cessation of hostilities in 1945, in a demonstration of co-operation that was also without precedent, there was a transfer of real resources for the reconstruction of Europe and Japan that saved the countries involved from famine and did much to promote their remarkable recovery.
In a climate of dialog and economic co-operation between the majority of the countries that were independent at that time, there began in the 1950s a period lasting almost 20 years in which the world economy was characterized by relative monetary stability, by flows of finance that, although still insufficient, promoted development, and by a growing expansion of trade. That co-operation, although not wholly inadequate, permitted advances and improvements in the levels of well-being of the industrialized countries and, to a lesser degree, of the developing countries.
The world economy today shows signs of great uncertainty. The economic recovery in the industrialized world, which began in 1983, has not had enough impetus to reach the developing countries. What is more, the pace of recovery is now beginning to show signs of slackening. There has been a significant drop in the prices of primary products, worsening the terms of trade of the developing countries and making their prospects of economic progress gloomy.
The slowdown in the international economy has created Mounting tensions. The threat persists that the world economy will become fragmented as pressures increase to adopt protectionist measures that would do particular harm to the developing countries.
Interest rates in the principal financial centers remain high and inhibit the channeling of resources into productive investments. Instability and speculation have persisted in the exchange markets.
Today, faced with the hesitant evolution of the world economy, direction has been lost and prosperity has been jeopardized. Consequently, to the developing countries and particularly to Latin America, an international monetary system which, instead of creating certainty and productive investment, gives rise to the instability of exchange rates, inflation and speculation, is not acceptable.
An international financial system which, instead of promoting a flow of resources that would contribute to economic and social development, gives rise to a greater concentration of wealth and the de-capitalization of countries that represent more than three fourths of the world population, is not acceptable.
An international trade system which, instead of encouraging efficiency and the utilization of comparative advantages, gives rise to protectionism and isolation and relegates developing countries to the simple role of providing raw materials and goods of little added value, is not acceptable.
In a world that is more interdependent than it was 40 years ago, the lack of sufficient will to solve the problems confronted by the world economy by employing effective co-operation systems is not acceptable.
The unfavorable international economic climate has hindered the efforts undertaken by developing countries to improve their standards of living. A steadfast battle is being waged against inflation and internal and external imbalances, while, at the same time, efforts are being made to reactivate the productive apparatus, increase exports and maintain the most essential social investments. In the developing countries, our actions have demonstrated our acceptance that there can be no substitute for our own internal efforts to confront our problems.
Those internal efforts are unprecedented, but their success depends on receiving greater support from the international community. Paradoxically, our adjustment measures have met with no equivalent counterpart in the most developed economies. Efforts to export are met with trade restrictions and the need for resources is responded to with limited and burdensome financing and inadequate investment and transfer of technology.
Increased dialog and the holding of multilateral negotiations are imperative if we are to solve the great economic problems afflicting the world and turn economic co-operation from words into actual fact.
The international monetary system must be revised without delay to recover the stability lost, to create a climate conducive to productive investment and to stimulate world trade. Every effort must be made to ensure that the correction of disparities in the balance of payments is even-handed, distributing the burden of the adjustment process between the developing and the industrialized countries, between the nations with a deficit and those with a surplus.
Equitable distribution of costs and benefits within a world economic system is a basic premise for the prosperity of all. In finance, as in trade, it is essential to recognize different levels of development as an element on which the principle of equity is based.
The financial system should be capable of channeling resources under terms and in amounts that are concordant with development needs. In recent years the developing countries, and particularly those of Latin America, have had to use credits from the commercial banking system, in which terms and interest rates are not the most suitable for development purposes. This has been caused by the lack of development funds negotiated through bilateral and multilateral agreements. Ironically, resources that should have been directed towards improving the well-being of mankind have been channeled into an arms race that threatens our survival and distorts economies.
The foreign debt problem of Latin America and of other developing countries cannot be definitively solved through rescheduling that grants only temporary relief to the debtor countries and to the international community. If we are to pay, we must have growth.
There is a real need for a dialog between representatives of debtor and creditor countries, international private banks and world financing agencies as a means of devising formulas that acknowledge shared responsibilities and reconcile the various interests with a view to revitalizing the world economy and permitting more equitable levels of development.
What is required is to design a global strategy that includes the transfer of new funding under suitable terms and conditions so as to achieve the reactivation of world trade, the elimination of protectionist barriers against the exports of the debtor countries and the reconversion, of industry with a view to utilizing the comparative advantages existing throughout the world.
In the field of international trade, and particularly at the next round of negotiations that will begin in 1986, it is essential to obtain preferential treatment for the products of developing countries, so as to allow them to export and thereby reach a rate of development that will make it possible for them to meet their growing domestic demands and fulfill their commitments abroad.
Monetary, financial and trade problems form the dangerous structure on which the world economy now rests. Dialog and negotiation, not confrontation, are the basic elements for seeking solutions. The international community, its leaders and the United Nations must all be called upon to join in a great exercise of political will for the purpose of structuring reform programs that, like those of 40 years
ago, will prevent crisis and conflagration. The developing world, which represents more than 30 per cent of world economic activity and more than 75 per cent of the world population, now needs a bold and imaginative program to reactivate and transfer real resources in order to deal with hunger, ignorance and the heavy debt burden and thus to achieve a solid world economy with a better distribution of its benefits.
Latin America also demands negotiated solutions to the tensions that are endangering peace in the region. The efforts of the Contadora Group, undertaken by my country, together with Colombia, Panama and Venezuela, in order to prevent a generalized conflagration are a Latin American response to eminently Latin American problems.
We insist anew that the roots of Central America's problems lie in the region's needs and lagging social and economic development that have caused the instability of the political institutions of the area. None the less, we cannot fail to recognize that the conflict implies geopolitical considerations of zones of influence and strategic balance; nor is it possible to ignore the fact that the cessation of foreign interference is a decisive condition for achieving any peaceful settlement in Central America.
Nevertheless, we stand firm in cur conviction that the deepest causes of the confrontations in Central America are endogenous and should be isolated from the context of East-West confrontation.
The Contadora Group has set itself to find political and diplomatic formulas that will protect the legitimate interests of all the Central American nations and safeguard their right to self-determination and independence. We are not alone in
our efforts. The establishment of a support group, formed by Argentina, Brazil, Peru and Uruguay, demonstrates Latin America's rejection of the use of force and foreign intervention of any origin in Central America.
Although signing a legal instrument is clearly not enough to ensure peace and development in the area, the Contadora Act for Peace and Co-operation in Central America is, in our opinion, a viable means of preventing war and intervention in the zone. That is why we appeal to all the countries of the region to step up negotiations leading to the prompt signing of the Act. He also urge nations with links and interests in Central America to support agreement among the nations of Central America and to abstain from any measure that could worsen the situation.
Political decisiveness and good faith are undoubted requisites for the re-establishment of bases for communication among the Governments of the region. The will of the Central American nations is an essential element in any understanding. There can be no doubt that bilateral contacts would reinforce the Contadora Group's negotiations on behalf of a Central American agreement.
Central America has a right to well-being and to live free from the spectre of a war that would only bring about death and devastation in an area that is already suffering the daily occurrence of irreparable loss of human life and resources. Solutions imposed by force, reaching beyond any immediate illusions, would only contribute to perpetuating and extending regional instability. Peace is an indispensable prerequisite for consolidating political institutions that will promote democracy and social and economic development.
The Government of Mexico wishes to express its gratitude to the General Assembly for the support it has given the Contadora Group's efforts. That support commits us to persevere in efforts to bring about peace. We are confident that the unanimous support expressed by the international community will persuade the Central American Governments and those involved in the conflict to allow law to prevail over force and the power of politics over the politics of power.
Mexico has noted with concern the new impetus in the nuclear and conventional arms races. Distrust between the super-Powers is encouraging a quest for technological and military supremacy that in turn causes ever greater distrust. As a result, a dynamic increase in tensions and in the stockpiling of weapons is produced, increasing the risk of a conflagration.
The fear of falling behind in the competition to achieve the greatest preparedness for war could lead to the mistake of attempting a first strike that precludes retaliation. Worse still, the missiles of today, with their complex computerized data systems for guiding both offensive and defensive launches, increase the chances of an accident that could trigger the holocaust.
Mankind would seem to be hovering on the threshold of its own annihilation. In the face of the nuclear danger, no one c n encourage false hopes of survival. The conclusions of the most recent scientific research are unanimous: a nuclear war would mean the end. of intelligent life, and possibly of all forms of life, on the surface of our planet.
Nuclear disarmament concerns all peoples. Hence, in January of this year, Mexico, together with Argentina, Greece, India, Sweden and the United Republic of Tanzania, called upon the Powers possessing nuclear weapons to take steps urgently towards reversing and bringing to a halt the senseless escalation of the arms race.
The logic of deterrence and the balance of force at constantly increasing levels of destructive potential must now be replaced by successive, step-by-step political agreements that take legitimate security needs into account, gradually reduce the danger of extermination and finally lead to the total elimination of nuclear weapons.
Recently the world marked the fortieth anniversary of the tragedy of Hiroshima and Nagasaki. Since then, nuclear weapons have caused a qualitative alteration of the international scene. Modern arsenals of war are not the unexpected result of scientific and technological advances but rather the product and instrument of political decisions. Technology in itself is powerless to eliminate the threat that hangs over civilization. From now on the continuity of history depends on agreement and disarmament - in other words, on forthright political action that will reverse the momentum of the slide towards disaster.
We insist that the stockpiling of arms frustrates hopes of improved well-being and squanders resources that could satisfy the basic needs of the majority of the world's people. It is also a factor in the prevailing disarray in the international financial, market. Thus the extent of world poverty is undeniably linked to the magnitude of military spending.
It is tins to call a halt to this foolish and dramatic course towards war. The super-Powers must make straightforward commitments in the task of nuclear disarmament. All States alike share the responsibility for putting an end to the stockpiling of increasingly sophisticated and lethal conventional weapons.
We hope that the Geneva talks between the United States and the Soviet Union will prevent the vertical proliferation of strategic arsenals, which might become irreversible, and instead encourage their progressive dismantlement. We are confident that the world community will revitalize multilateral disarmament forums and promote new regional arms limitation programs. This is essential if we are to safeguard man's rich heritage and future generations, which otherwise may never exist.
Global confrontations exacerbate regional conflicts and endanger international peace and security.
In America, the Malvinas continue to be the subject of a sovereignty dispute. My delegation takes this occasion to renew its support for the historic rights of the Argentine nation and once again calls upon the parties to begin negotiations leading to a settlement of the controversy.
In 1985 South Africa still suffers systematic human rights violations. During the past months the repression of civil protest movements has further discredited the apartheid system. Moreover, South Africa continues to prevent the people of Namibia from attaining full independence. Mexico condemns the racist Pretoria regime and urges all States to implement the various Security Council and General Assembly resolutions on that country.
The right of all States in the Middle East to live in peace within secure and recognized boundaries and the right of the Palestinian people to self-determination continue to preoccupy the international community. The national integrity of Lebanon has fallen victim to the regional and extra-regional power politics that prevail in that area. The war between Iran and Iraq has introduced an additional element of instability. Terrorist tactics and indiscriminate reprisals that harm innocent people deepen antagonisms between groups and nations and replace legitimate political action by arbitrary acts.
Mexico believes that interference in the internal affairs of other States is never admissible. In our judgment the principle of non-intervention admits of no exception. Therefore we reiterate our support for a negotiated settlement that will permit the immediate withdrawal of all foreign troops from Afghanistan.
By definition, the practice of politics is the human activity leading to the establishment of a just order of peaceful coexistence among individuals, groups and peoples. In essence, it is an expression of man's free spirit that tends to of conduct that will help to channel scattered activities into a common effort. Thus it is a creative act of culture that postulates values, specifies means, sets goals and transforms anarchy into the higher unity of social organization.
Politics embodies the tension between stability and change. In it are combined the values of order and aspirations to freedom, well-being and progress common to all mankind. A synthesis of collective ideals, political activity builds institutions that transcend individuals and reconcile the demand for stability with the need for change. Therefore political organization is at once the reflection and the hope of the cultural traditions of the community.
Throughout history the coexistence of peoples and nations has been marked by violence, confusion and anarchy, until 1945 the international order expressed the free play of political and military forces, which for brief periods achieved states of balance within an unstable array of countries dominated by a few hegemonic Powers. Hence the fact that war has been the privileged and traditional instrument of politics between states, the perfect synonym of power politics.
The savagery and horror of the second world conflagration of the twentieth century revealed the devastating consequences of power politics. This led at the time to the attempt to found a system of coexistence based on the rule of law and equality. In the post-war system the United Nations would become both the keystone and the ultimate guarantee of a new international order governed by the supreme values of peace and development.
The hopes of that time have been only partly fulfilled. What has turned out to be decisive is that for the first time in history, because of today's military technology, the use of force can no longer be an effective means of political action. In the nuclear era an imperial order of domination and subordination is no longer possible. For the community of nations there is no alternative , diplomacy and negotiation. This is not only an ethical mandate but also, and fundamentally, a logical demand and an imperative of reality. That is why I have said that the principles of the United Nations are more relevant today than ever before.
Intelligence demands inexorably that the United Nations be strengthened, otherwise we may not survive. It is my fervent hope that on this fortieth anniversary of our Organization all Member States will heed the voice of justice and law, of understanding and reason, and that we will work together with renewed vigor for peace and for the development of all the world's peoples.